441 F.3d 1287
Amadeo BIANCHI, Plaintiff-Appellant,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, AND WAREHOUSEMEN, LOCAL 390, a labor organization, Roadway Express, Inc., a foreign corporation, Defendants-Appellees.
No. 05-10192.
United States Court of Appeals, Eleventh Circuit.
March 9, 2006.

Susan L. Dolin, Rothstein, Rosenfeldt, Dolin & Pancier, Ft. Lauderdale, FL, for Plaintiff-Appellant.
D. Marcus Braswell, Jr., Sugarman and Susskind, P.A., Coral Gables, FL, Howard S. Susskind, Sugarman & Susskind, Miami, FL, for Defendants-Appellees.
Appeal from the United States District Court for the Southern District of Florida (No. 02-21417-CV-CMA); Cecilia M. Altonaga, Judge.
Before HULL, MARCUS and HILL, Circuit Judges.
PER CURIAM:


1
In vacating the jury verdict this day in No. 04-16596, for plaintiff-appellee Amadeo Bianchi, and in ordering this day that judgment for defendant-appellant Roadway Express, Inc. be entered, the award of attorneys' fees in the instant case, No. 05-10192, is therefore unauthorized. The judgment of the district court affirming the magistrate judge's order of July 1, 2004, granting Bianchi attorneys' fees against defendant-appellee, International Brotherhood of Teamsters, Chauffeurs and Warehousemen, Local 390, is reversed.


2
REVERSED.